   Case 9:19-bk-11573-MB        Doc 344 Filed 10/04/19 Entered 10/04/19 07:38:20              Desc
                                 Main Document     Page 1 of 1




                                         October 4, 2019



VIA ECF AND EMAIL (ana_gasparian@cacb.uscourts.gov)
Honorable Martin R. Barash, U.S.B.J.
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 342
Woodland Hills, California 91367
       Re:    In re: HVI Cat Canyon, Inc., Debtor
              Chapter 11 Case
              Case No. 9:19-bk-11573-MB

Dear Judge Barash:
       This firm is counsel to HVI Cat Canyon, Inc. (“Debtor”), debtor and debtor-in-possession, in the
above-referenced chapter 11 case.
       As requested by the Court at the hearing before your Honor on October 3, 2019, please find the
proposed budget (“Proposed Budget”) for your Honor’s consideration. Debtor respectfully requests that
the Court approve this budget substantially in this form.
        Also annexed hereto and filed herewith is Debtor’s most recent variance (“Variance Report”)
report establishing Debtor’s compliance with the budget to date. The Variance Report notes that certain
payments in the Proposed Budget have already been made as necessary and on consent of both UBS
AG, London Branch (“UBS”) and the Official Committee of Unsecured Creditors (“UCC”) pursuant to
the most recent bridge order permitting use of cash collateral entered by the United States Bankruptcy
Court for the Northern District of Texas (“Bridge Order”) on September 12, 2019. The Bridge Order
permitted the parties to extend payments under the Interim Order for a two-week period on consent of
UBS and UCC.
       Thank you for your time and consideration.
                                                    Respectfully submitted,
                                                    /s/ Adrienne Woods

                                                    ADRIENNE WOODS
Enclosures
